322 F.2d 749
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.STANDARD INDUSTRIES, INC., AGGREGATE DIVISION, Respondent.
No. 7284.
United States Court of Appeals Tenth Circuit.
September 26, 1963.

James McC. Harkless, Atty., N. L. R. B. (Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, and Melvin Pollack, Atty., N. L. R. B., with him on the brief), for petitioner.
Floyd L. Rheam, Tusla, Okl. (Rheam & Noss, Tulsa, Okl., with him on the brief), for respondent.
Before MURRAH, Chief Judge, and PHILLIPS and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
This is a proceeding brought by the National Labor Relations Board, seeking enforcement of an order issued against the respondent. After a hearing before a trial examiner upon a complaint duly filed and an intermediate report and recommended order had been made by the examiner, the Board found that the respondent had violated § 8(a) (3) of the National Labor Relations Act, as amended, and entered an appropriate order.


2
Only issues of fact are presented. Upon a consideration of the record as a whole, we are of the opinion that the findings of the Board are supported by substantial evidence.


3
Accordingly, the order will be enforced.